Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 1 of 63




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA

  LARRY KLAYMAN

                    Plaintiff

              v.
                                            Case Number:   0:20-cv-61912
  INFOWARS, LLC, et al

                    Defendants.


   PLAINTIFF LARRY KLAYMAN’S OPPOSITION TO DEFENDANT DAVID JONES’S
                         MOTION TO DISMISS




                                        1
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 2 of 63




                                                    TABLE OF CONTENTS

  INTRODUCTION ..........................................................................................................................1
  LEGAL STANDARD .....................................................................................................................4
  LEGAL ARGUMENT .....................................................................................................................5
            Personal Jurisdiction is Proper in Florida ............................................................................5
            The Amended Complaint Alleges David Jones Was Working Together in Concert with
            Defendant Stone and the Rest of the Infowars Defendants And is T Therefore Jointly and
            Severally Liable ..................................................................................................................7
            Mr. Klayman Has More Than Adequately Pled Defamation Causes of Action .................9
                       Mr. Klayman is Not a Public Figure ........................................................................9
                       Mr. Klayman Has More Than Adequately Pled Malice. .......................................10
                       Mr. Klayman’s Specific Allegations as to Defamation. ........................................13
                                  The January 18, 2019 Video ......................................................................13
            Mr. Klayman Has More Than Adequately Pled Unfair Competition Cause of Action .....13
            The Honorable Roy K. Altman’s Order in the U.S District Court for the Southern District
            of Florida is Not Binding on this Court .............................................................................16
  CONCLUSION .............................................................................................................................19




                                                                       2
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 3 of 63




                                                     TABLE OF AUTHORITIES


  Cases
  Ashcroft v. Iqbal, 556 U.S. 662 (U.S. 2009) ...................................................................................5
  AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp. 2d 1349 (S.D. Fla. 2009) ...4
  Barnes v. Horan, 841 So. 2d 472 (Fla. Dist. Ct. App. 2002)) .........................................................9
  Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364 (11th Cir.1997) .......................5
  Caribbean Cruise Line, Inc. v. Better Bus. Bureau of Palm Beach Cty., Inc., 169 So. 3d 164,
  (Fla. Dist. Ct. App. 2015) ..............................................................................................................17
  Carroll v. The Street.com, Inc., 2014 U.S. Dist. LEXIS 156499 (S.D. Fla. 2014) .........................9
  Dorleus v. Bank of New York, 2014 WL 1621941 (S.D. Fla. Apr. 23, 2014)..............................4, 5
  Imerys Talc Am., Inc. v. Ricketts, 262 So. 3d 799 (Fla. Dist. Ct. App. 2018) ................................5
  Leatherman v. Tarrant County Narcotics Intelligence and Coordination Unit, 507 U.S. 163
  (1993) ...............................................................................................................................................4
  Mile Marker, Inc. v. Petersen Publ'g, L.L.C., 811 So. 2d 841 (Fla. Dist. Ct. App. 2002).............10
  Peerenboom v. Perlmutter, 2017 Fla. Cir. LEXIS 14957 ...............................................................9
  Philip Morris USA Inc. v. Boatright, 217 So. 3d 166 (Fla. Dist. Ct. App. 2017) ............................8
  Smith v. Cuban Am. Nat’l Found., 731 So.2d 702 (Fla. 3d DCA 1999)..........................................9
  Urquilla–Diaz v. Kaplan Univ., 780 F.3d 1039 (11th Cir.2015) ....................................................4
  Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949 (11th Cir. 2009 ...................................................5

  Statutes
  FDUTPA ................................................................................................................................. 16-18
  Fla. Stat § 48.193 ...........................................................................................................................6




                                                                            3
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 4 of 63




         Plaintiff LARRY KLAYMAN (“Mr. Klayman”) hereby opposes Defendant David Jones’

  Motion to Dismiss. David Jones, Defendant Alex Jones, Defendant Shroyer, Defendant Infowars,

  LLC, and Defendant Free Speech Systems LLC will be referred to collectively as the “Infowars

  Defendants.”

  I.     INTRODUCTION

         This case is centered around the Infowars Defendants’ latest attempt at pecuniary gain

  and notoriety through their pattern and practice of spewing false, malicious, and defamatory

  statements. In collaboration with their co-conspirator, Defendant Roger Stone (“Stone”), the

  Infowars Defendants did everything that they could muster to smear, discredit, and threaten Mr.

  Klayman and his client, Dr. Jerome Corsi (“Dr. Corsi”) in order try to have helped Stone avoid

  prison time for his role Special Counsel Robert Mueller’s Russian collusion investigation, for

  which he was indicted on seven separate felony charges and had a pending criminal case in the

  District of Columbia. Defendant Stone was then convicted on seven counts of perjury, witness

  tampering and obstruction of justice and was sentenced to 40 months in a federal penitentiary.

  Comp. ¶ 9. His sentence was commuted by President Donald J. Trump.

         To that end, Defendant Stone had already made numerous false, malicious, and

  defamatory statements in public in order to try to improperly influence and corrupt Special

  Counsel Mueller’s investigation and prosecution. Defendant Stone, in concert with the Infowars

  Defendants, has falsely broadcasted that Mr. Klayman was ousted from Judicial Watch as the

  result of a sexual harassment complaint. Comp. ¶ 40. This is a provably and demonstrable false

  statement of fact and/or published with a reckless disregard for the truth. Defendant Stone has

  also made other malicious and defamatory statements regarding Mr. Klayman’s trade and

  profession as an attorney, in concert with the Infowars Defendants.




                                                  1
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 5 of 63




         It is easy to see why Defendant Stone made these types of statements – he was trying to

  do everything in his power to discredit, coerce, intimidate, and threaten Mr. Klayman and his

  client, Dr. Corsi, who had no choice but to cooperate with Mueller’s investigation, and if

  subpoenaed, to testify truthfully at Defendant Stone’s trial. Tellingly, Dr. Corsi was not indicted,

  while Defendant Stone was and later convicted. He also intended to compete unfairly with Mr.

  Klayman as set forth below. This speaks for itself.

         David Jones and his co-Infowars Defendants gladly stepped in for their colleague at

  Stone’s direction to aid their co-conspirator Stone who worked as a co-host along with

  Defendant Shroyer’s on The War Room, in hopes of not only discrediting Dr. Corsi to aid Stone,

  but also to eliminate them as competitors. David Jones and his co-Infowars Defendants, all

  acting in concert, have come up with and published a myriad of lies and blatant falsities that have

  severely damaged Mr. Klayman’s reputation, good will and standing in his trades and

  professions.

         In his motion, David Jones has adopted the strategy of trying to falsely distance himself

  from the conduct of his co-Defendants. However, as set forth in the Complaint, “Defendant

  Infowars and Defendant Free Speech Systems are both owned, controlled, and operated

  by….David Jones.” Comp. ¶ 11.This is buttressed by an affidavit from Kelly Morales, Defendant

  Alex Jones’ ex-wife that details the intricate involvement and much more total control that David

  Jones has in Infowars’s and Alex Jones’ life. For instance, Ms. Morales states, “David Jones runs

  Infowars with Alex Jones and helps him with his activities, including fixing media stories and

  endorsing and/or aiding his slanderous and/or fraudulent behaviors.” Furthermore, “Alex Jones

  could not function without David Jones, and has conspired with him on the past to commit this

  breach of fiduciary duty and fraud on my business/estate with Alex Jones.” In fact, in an affidavit




                                                   2
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 6 of 63




  filed by David Jones in Alex Jones’ bankruptcy case, he swears, “I have been involved with Alex

  Jones’ personal and business finances for many years….” Exhibit 1.

         Indeed, David Jones was given the opportunity to retract the defamatory publications and

  chose not to do so, thereby ratifying and adopting the defamatory conduct. Comp. ¶ 34.

         Tellingly, this is not David Jones and his co-Infowars Defendants’ first foray into the

  misinformation business and defamatory world, all for profit:

         The Infowars Defendants have a long and sordid history of publishing and
         broadcasting defamatory material, including falsely, recklessly and baselessly
         accusing the families of the schoolchildren who lost their lives during the 2012
         Sandy Hook Elementary School massacre of staging the massacre and faking the
         deaths of their children.

         The Sandy Hook families had to endure years of abuse and torture from
         Defendants before finally filing suit against numerous parties involved with
         InfoWars, including Defendant Alex Jones and Shroyer, for defamation.

         As just one example, a Florida woman was arrested for making death threats to a
         parent of a Sandy Hook victim. According to the U.S. Department of Justice, the
         motivation behind the threats was the lies propagated by these Defendants that the
         Sandy Hook massacre
         was a hoax.

         Furthermore, Defendant Alex Jones in concert with the other Defendants
         propagated and promoted the “Pizzagate” conspiracy on his show, accusing a
         restaurant called Comet Ping Pong in the Washington D.C. area of operating a
         child sex ring in its non-existent basement that purportedly involved Hillary
         Clinton and John Podesta. This caused one of his listeners to shoot up the
         restaurant after being told by Defendant Jones to “self-investigate” the
         “Pizzagate” conspiracy theory. Comp. ¶¶ 17-20

  David Jones and his co-Infowars Defendants have shown time and time again that they are

  willing to shamelessly and they think without consequence say just about anything, however

  false and misleading, for notoriety, fame, and profit. Thus, it is hardly surprising that they are

  willing to come to further the nefarious interests of their colleague, joint tortfeasor and co-

  conspirator Roger Stone in this instance. Indeed they all have routinely worked together and




                                                  3
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 7 of 63




  Stone was and is now, with his 40 month prison sentence commuted, apparently again a host on

  Infowars. A simple Google search bears this out.

         David Jones and his co-Infowars Defendants and Defendant Stone have made numerous

  false, malicious, and defamatory statements about Mr. Klayman. They include that:

         (1) Mr. Klayman has “never actually won a courtroom victory in his life.”
         Comp. ¶ 39.

         (2) “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the
         current president of Judicial Watch] why he left. He was ‘ousted’ because of
         a ‘sexual harassment complaint.’” Comp. ¶ 40.

         (3) “He’s (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an
         egomaniac, and he could be the single worst lawyer in America. With him as
         Jerry Corsi’s lawyer, Corsi may get the electric chair. So your idea that he’s
         a good guy is entirely wrong” Comp. ¶ 43.

         (4) “For those people out there who think…that Larry Klayman’s IQ is
         higher than 70, you’re wrong…” Comp. ¶ 46.

  As set forth in detail below, not only are these statements patently false, they were made with

  actual knowledge of their falsity and therefore with malice.

  II.    LEGAL STANDARD

         A motion to dismiss is designed to test the legal sufficiency of a complaint and not to

  determine any factual issues. Dorleus v. Bank of New York, No. 14-80124-CIV, 2014 WL

  1621941, at *2 (S.D. Fla. Apr. 23, 2014); see Leatherman v. Tarrant County Narcotics

  Intelligence and Coordination Unit, 507 U.S. 163, 164 (1993). All allegations of the complaint

  must be taken as true and all reasonable inferences drawn therefrom must be construed in favor

  the non-moving party. AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp. 2d

  1349, 1353 (S.D. Fla. 2009). A motion to dismiss a complaint is not a motion for summary

  judgment in which the court may rely on facts adduced in other proofs. Urquilla–Diaz v. Kaplan

  Univ., 780 F.3d 1039, 1053 n. 12 (11th Cir.2015). Instead, a motion to dismiss tests the legal



                                                  4
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 8 of 63




  sufficiency of the complaint. Dorleus, No. 14-80124-CIV, 2014 WL 1621941, at *2 (S.D. Fla.

  Apr. 23, 2014).

          A complaint “does not require detailed factual allegations.” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (U.S. 2009) (internal quotations omitted). To survive a motion to dismiss, a complaint

  need only “contain sufficient factual matter, accepted as true, to state a claim to relief that is

  plausible on its face.” Id. (internal quotations omitted).

          Finally, when considering a Rule 12(b)(6) motion, trial courts are generally limited to the

  four corners of the complaint and may only consider documents incorporated in the complaint—

  i.e., either documents attached to the complaint or documents which do not allege acts extrinsic

  to the pleadings. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); see also

  Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir.1997) (A court

  may consider only the complaint itself and any documents referred to in the complaint which are

  central to the claims..

  III.    LEGAL ARGUMENT

          A.      Personal Jurisdiction is Proper in Florida

          “Determining whether a court can exercise personal jurisdiction over a defendant

  involves a two-step inquiry.” Imerys Talc Am., Inc. v. Ricketts, 262 So. 3d 799, 802 (Fla. Dist.

  Ct. App. 2018). “The court must determine whether the allegations in the complaint bring the

  action within Florida's long-arm statute and, if so, whether sufficient "minimum contacts" exist

  between the non-resident defendant and Florida to satisfy due process.” Id.

          “Specific personal jurisdiction exists when 'the alleged activities or actions of the

  defendant are directly connected to the forum state.” Imerys Talc Am., Inc. v. Ricketts, 262 So.

  3d 799, 802 (Fla. Dist. Ct. App. 2018). “The Supreme Court has explained that for




                                                    5
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 9 of 63




  specific personal jurisdiction to be appropriate, the defendant's suit-related conduct must create a

  substantial connection with the forum State." Id. (internal quotations omitted).

         Here, Defendant David Jones and the Infowars Defendants, in concert with Defendant

  Stone (who is a citizen of Florida) maliciously defamed Mr. Klayman and engaged in unfair

  competition with him as well. Mr. Klayman is a Florida citizen, is licensed to practice law in

  Florida, and therefore suffered damages from Defendant David Jones’ conduct in Florida.

         The publications at issue – a video interview with Defendant Stone that appeared on

  Infowars – occurred while Defendant Stone was in Florida and the defamation was projected into

  Florida. Thus the tort occurred in Florida.   Indeed, pursuant to the Florida Long Arm Statute,

  Fla. Stat. § 48.193:

         (1) Any person, whether or not a citizen or resident of this state, who personally
         or through an agent does any of the acts enumerated in this subsection thereby
         submits himself or herself and, if he or she is a natural person, his or her personal
         representative to the jurisdiction of the courts of this state for any cause of action
         arising from the doing of any of the following acts…. (b) Committing a tortious
         act within this state.

  Accordingly, Defendant David Jones, along with the rest of his Infowars Defendants specifically

  and tortiously targeted Florida, which is where Klayman practices law and his other professional

  and personal endeavors, with their concerted actions and are therefore subject to personal

  jurisdiction here. Case closed!

         Even more, as alleged in the Complaint, Defendant David Jones and his Infowars co-

  Defendants “do substantial business and promote and sell various goods in this judicial circuit

  and nation-wide, including medicine, supplements, and “tchotchkes” with InfoWars branding.”

  Comp. ¶ 15. Their www.infowars.com website is available 24/7 to residents of this judicial

  district as well, which confers even general personal jurisdiction over Defendant David Jones

  and his co-Infowars Defendants.



                                                   6
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 10 of 63




          Thus, personal jurisdiction is proper in Florida. However, should the Court choose to use

   its discretion to transfer this case to Texas, Mr. Klayman does not object. Mr. Klayman has

   already moved this Court for a transfer to the Western District of Texas, which moots out any

   personal jurisdiction issues that were raised by David Jones. ECF No. 30.

          B.     The Amended Complaint Alleges That David Jones Was Working Together
                 in Concert with Defendant Stone and the Rest of the Infowars Defendants
                 And is Therefore Jointly and Severally Liable

          The Complaint specifically and expressly alleges that the Infowars Defendants were at all

   material times “working in concert with Stone, jointly and severally….” Comp. ¶ 32.

   Furthermore, “Plaintiff has demanded retraction and correction by the Defendants of the

   defamatory videos and publications set forth below and generally in this Complaint, but

   Defendants have refused, thereby ratifying any and all defamatory statements contained herein.

   Comp. ¶ 34.

          There is nothing conclusory about these allegations:

          Defendant InfoWars and Defendant Free Speech Systems are both owned,
          controlled, and operated by Defendant Alex Jones and David Jones. Defendant
          Free Speech Systems owns www.infowars.com, where content created by
          Defendants Alex Jones, Shroyer and Stone were at all material times posted and
          broadcast into this district, nationally and internationally. Comp. ¶ 11.

          Defendant David Jones is Defendant Alex Jones’s father and holds the official
          title of Director of Human Relations for Defendant Free Speech Systems. On
          information and belief, Defendant David Jones is the owner of Defendant
          InfoWars and Free Speech Systems and he manages and controls the business and
          related activities for Defendants InfoWars and Free Speech Systems, as well as
          Defendant Alex Jones’ other companies. At all material times, he worked in
          concert with the other Defendants and Roger Stone and furthered and ratified the
          illegal acts set forth in this Complaint. Comp. ¶ 7.

   Thus, given the fact that each of every one of the Infowars Defendants are intricately bound

   together by virtue of the fact that they all directly participate in creating and publishing the

   content on the Infowars site, it is more than merely plausible that they are working together in



                                                  7
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 11 of 63




   concert. Furthermore, under Florida law, civil conspiracy claim holds co-conspirators liable for

   harm caused by other members of a conspiracy to commit an intentional tort. Philip Morris USA

   Inc. v. Boatright, 217 So. 3d 166 (Fla. Dist. Ct. App. 2017). Thus, as the Complaint clearly

   alleges that each and every one of the Infowars Defendants conspired with Defendant Stone to

   maliciously defame and otherwise harm Mr. Klayman, they are jointly and severally liable for

   each others’ actions.

           Furthermore, any assertion by Defendant David Jones that he was not involved in the

   defamation of Mr. Klayman is rebutted by the attached affidavit of Kelly Morales, Defendant

   Alex Jones’ ex-wife. Exhibit 1. For instance, Ms. Morales states, “David Jones runs Infowars

   with Alex Jones and helps him with his activities, including fixing media stories and endorsing

   and/or aiding his slanderous and/or fraudulent behaviors.” Furthermore, “Alex Jones could not

   function without David Jones, and has conspired with him on the past to commit this breach of

   fiduciary duty and fraud on my business/estate with Alex Jones.” In fact, in an affidavit filed by

   David Jones in Alex Jones’ bankruptcy case, he swears, “I have been involved with Alex Jones’

   personal and business finances for many years….” Exhibit 1.

           Given this, it is not surprising that Defendants were given a chance to retract the

   defamatory statements, but chose not to, thereby ratifying them. Comp. ¶ 34.

           Lastly, Defendant Stone is still appearing regularly on Infowars, as recently as a few

   weeks ago, as reported by the Huffington Post.1 This shows that Defendant Stone is still working

   together closely with the Infowars Defendants after having his 40 month prison sentence

   commuted by President Trump, evidencing their intimate relationship.


   1
    Allison Quinn, Roger Stone’s Election Plan: Have Feds Block Voting, Arrest ‘Seditious’ Daily Beast Staff, Daily
   Beast, Sept. 13, 2020, available at: https://www.thedailybeast.com/roger-stones-election-plan-have-feds-block-
   voting-arrest-seditious-daily-beast-staff




                                                           8
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 12 of 63




          C.      Mr. Klayman Has More Than Adequately Pled Defamation Causes of Action

          Under Florida law, the elements of defamation are “(1) publication; (2) falsity; (3) actor

   must act with knowledge or reckless disregard as to the falsity on a matter concerning a public

   official, or at least negligently on a matter concerning a private person; (4) actual damages; and

   (5) statement must be defamatory.” Peerenboom v. Perlmutter, 2017 Fla. Cir. LEXIS 14957,

   *24. To determine whether a statement is defamatory, it must be considered in the context of the

   publication. Smith v. Cuban Am. Nat’l Found., 731 So.2d 702, 705 (Fla. 3d DCA 1999); see also

   Carroll v. The Street.com, Inc., 2014 U.S. Dist. LEXIS 156499, *29 (S.D. Fla. 2014) (“. . . the

   Court cannot view the defamatory remarks in a vacuum. It must view the [a]rticle as a whole.”).

          Furthermore, the Florida courts have found that a defendant may not escape liability for

   his defamatory conduct simply by attempting to couch his defamatory statement as an “opinion.”

          However, a statement that although ostensibly in the form of an opinion "implies
          the allegation of undisclosed defamatory facts as the basis for the opinion,"
          Restatement (Second) of Torts § 566 (1977), is actionable. The difference
          between the former, unactionable, pure opinion and the latter, sometimes called
          "mixed opinion," is that: "Pure opinion occurs when the defendant makes a
          comment or opinion based on facts which are set forth in the article or which are
          otherwise known or available to the reader or listener as a member of the
          public. Mixed expression of opinion occurs when an opinion or comment is made
          which is based upon facts regarding the plaintiff or his conduct that have not been
          stated in the article or assumed to exist by the parties to the communication."

          Barnes v. Horan, 841 So. 2d 472, 476-77 (Fla. Dist. Ct. App. 2002)

                  1.      Mr. Klayman is Not a Public Figure

          First and foremost, it is important to establish that Mr. Klayman is not a public figure.

   “Courts are to employ a two-step process in determining whether a particular claimant is a

   limited public figure or simply a private plaintiff. First, the court must determine whether there is

   a "public controversy." Id. In determining whether a matter is a "public controversy," the court

   should ask whether a reasonable person would have expected persons beyond the immediate



                                                    9
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 13 of 63




   participants in the dispute to feel the impact of its resolution.” Mile Marker, Inc. v. Petersen

   Publ'g, L.L.C., 811 So. 2d 841, 845 (Fla. Dist. Ct. App. 2002). Here, there is simply no “public

   controversy” at issue. Falsely accusing someone of being ousted as a result of sexual harassment

   complaint, and calling someone an “numbskull,” or “idiot” does not affect anyone beyond the

   persons immediately involved. Thus, the inquiry ends here.

          However, even if there were a “public controversy,” Mr. Klayman is still not a public

   figure. After determining that there is a “public controversy,” the court must then determine

   whether the plaintiff played a sufficiently central role in the instant controversy to be considered

   a public figure for purposes of that controversy.” Mile Marker, Inc. v. Petersen Publ'g, L.L.C.,

   811 So. 2d 841, 846 (Fla. Dist. Ct. App. 2002).

          Here, Mr. Klayman’s involvement was not by choice, but instead forced by Defendants

   and Special Counsel Mueller and his staff, who named Dr. Corsi, and then Mr. Klayman, as his

   counsel, had make public statements in order to protect Dr. Corsi’s critical reputation as an

   investigative journalist. Put another way, Mr. Klayman never sought out any of the media

   attention from the Defendants, but was involuntarily brought into the controversy and forced to

   defend himself once Defendants began maliciously defaming them. Furthermore, it is abundantly

   clear that Defendants’ false, malicious, and misleading statements essentially, such as by way of

   just one example, falsely stating that Mr. Klayman was ousted from Judicial Watch as the result

   of sexual harassment complaint, have absolutely nothing to do with Special Counsel Mueller’s

   investigation and prosecution, and were made simply to try to destroy Mr. Klayman’s reputation.

                  2.      Mr. Klayman Has More Than Adequately Pled Actual Malice

          As set forth above, Mr. Klayman is not a public figure the purposes of this litigation,

   rendering a showing of malice unnecessary. However, even in the unlikely event that this Court




                                                     10
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 14 of 63




   finds that Mr. Klayman is a limited-public figure, it is clear that the Infowars Defendants acted

   with actual malice. Mr. Klayman specifically pled that each of the false and defamatory

   statements were made by Defendants with malice and actual knowledge of their falsity.

          The Amended Complaint sets forth the fact that the Infowars Defendants “published

   these malicious false, misleading, and defamatory statements with malice and with full

   knowledge that they were false and misleading, and/or at a minimum, with a reckless disregard

   for its truthfulness.” Comp. ¶ 47.

          Indeed, the fact that the Infowars Defendants have known Mr. Klayman for a long time

   and even worked with him conclusively shows the actual malice stemming from the false and

   defamatory statements now being made. Why would the Infowars Defendants have worked so

   closely with an individual that they allegedly knew was a “sexual harasser” or was

   “incompetent…a numbskull…and           idiot…an      egomaniac…the     single   worst lawyer      in

   America….” Am. Comp. ¶ 59. They would not have, because they know that Mr. Klayman is

   none of those things. Exhibit 2; Affidavit of Larry Klayman.

          Mr. Klayman’s affidavit is of particular importance in this regard. It sets forth his detailed

   history with Defendant Stone, who has now defamed him in concert with the Infowars

   Defendants. The affidavit shows exactly how Defendant Stone knew at all material times that the

   statements that he made on Infowars, in concert with the Infowars Defendants, were false or at

   minimum acted with reckless disregard for the truth.

          Defendant Stone was a “political consultant” who claimed to help get presidents
          and other politicians elected. The firm made money by then lobbying the very
          men they put in office.
          Defendant Stone backed Republican candidate Jack Kemp for President and he
          recommended that I be put on the executive finance committee, which also
          included Donald J. Trump.
          Because Defendant Stone knew of my successes and capabilities as a private
          lawyer, he told me that he had recommended me for U.S. Attorney when George



                                                   11
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 15 of 63




          Bush was President in 1992.
          In 1996, at a Republican Convention in San Diego, California, Defendant Stone
          was filmed at a “toga party” with his wife at a “swingers party.
          The media at the time went after Defendant Stone because of his alleged
          participation in the “sex party” and created a scandal.
          The media alleged at the time that Defendant Stone solicited sex half-naked, and
          that there was a picture of Defendant Stone in a compromising position to back up
          the story.
          Defendant Stone contacted me and, because he knew my capabilities and acumen
          as a lawyer, retained me to represent him to get the media to cease what he
          claimed then was a smear campaign.
          I successfully got the media to back off Defendant Stone through my skill as a
          lawyer and Defendant Stone was grateful. Exhibit 2 at ¶ 37 – 44.

   Furthermore:

          Because he was aware of my prior successes at Judicial Watch and before,
          Defendant Stone wanted to work with me as my U.S. Senate campaign manager.
          During this time, the spring, summer, and fall of 2003, and in preparation for my
          U.S. Senate run, Defendant Stone researched and kept books and records of many
          of my accomplishments. He had several binders (2-3 feet) full of information
          about me and the victories that I had obtained at Judicial Watch and elsewhere.
          Again, because Defendant Stone knew of my successes and legal political
          acumen, Defendant Stone wanted to be on my team and help me run for the U.S.
          Senate.
          Defendant Stone thus knew of many cases I had won in courtrooms and other
          legal accomplishments and in fact had kept records of successes in a book of my
          accomplishments. Exhibit 2 at ¶ 49-50.

   Accordingly, this shows that Defendant Stone, in concert with the Infowars Defendants, had

   actual knowledge that his statements regarding Mr. Klayman’s abilities as a lawyer were flat out

   false, including but not limited to the “fact” that Mr. Klayman had “never won a courtroom

   victory in his life.” Mr. Klayman’s sworn affidavit expressly attests:

          Each of the Defendants, Alex Jones, David Jones, Owen Shroyer, Free Speech
          and Infowars, is intimately familiar with my background, qualifications and
          successes as a public interest and private attorney. For this reason, I was
          previously invited to appear on Infowars on many occasions before Defendants
          decided - at the direction of Defendant Stone - to defame my client, Dr. Corsi and
          me. Exhibit 1 at ¶ 78.

   Thus, Mr. Klayman has far exceeded any requisite showing of actual malice, should the Court




                                                   12
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 16 of 63




   find that Mr. Klayman a public figure.

                 3.     Mr. Klayman’s Specific Allegations as to Defamation

                                  i.   The January 18, 2019 Video

          The Infowars Defendants’ sole argument pertains to paragraph 40 of the Complaint,

   which states that “At 1:30 in the January 18 Video, Stone maliciously falsely published, “He

   (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

   Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’” In their

   defense, Defendants cite a paragraph from Klayman v. Judicial Watch, Inc., 247 F.R.D. 10, 12-

   13 (D.D.C. 2007) which read:

          Judicial Watch alleges that in May 2003, Klayman informed Fitton and
          Orfanedes that his wife, a former Judicial Watch employee, had
          commenced divorce proceedings against him and that she alleged that
          Klayman had had an inappropriate relationship with a Judicial Watch
          employee with whom he had been in love and that Klayman had assaulted
          her physically. According to Judicial Watch, Klayman denied having a
          sexual relationship with the employee but acknowledged that he had been
          in love with the employee, that he had purchased gifts for the
          employee and had kissed her, and also acknowledged an incident with his
          wife that clearly provided the basis for his wife's allegation of physical
          assault. Judicial Watch alleges that Fitton and Orfanedes considered
          Klayman's acknowledged behavior entirely inconsistent with that of a
          leader of a conservative, pro-family organization, as well as
          Klayman's fiduciary duties to the organization, and that they were
          concerned about Klayman's possible misuse of Judicial Watch
          resources. Judicial Watch further alleges that, as a result of these
          revelations, Fitton requested that Klayman resign, and Fitton and
          Orfanedes also insisted that Judicial Watch undertake an internal
          investigation into Klayman's conduct, including an audit. According to
          Judicial Watch, Klayman offered to resign rather than face such an
          inquiry, and the parties began negotiating for his separation from Judicial
          Watch, which eventually culminated in the September 19, 2003 Severance
          Agreement.

   This matter is on appeal, and not on point or relevant in any event. However, even so,

   absolutely nothing contained in this excerpt supports the factual finding that Mr.




                                                13
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 17 of 63




   Klayman was “ousted” from Judicial Watch due to a “sexual harassment complaint.”

   Indeed, plain language of the excerpt clearly states that Mr. Klayman “offered to

   resign,” which is frankly not true either, as Mr. Klayman left Judicial Watch to run for

   the U.S. Senate in 2003-2004. This is not being “ousted.” Furthermore, the unfounded

   “sexual harassment complaint” allegation appears to be based solely on allegations from

   Mr. Klayman’s ex-wife as grounds for divorce, which Mr. Klayman denied. “Klayman

   denied having a sexual relationship with the employee but acknowledged that he had

   been in love with the employee….” Id. Indeed, this is false as well, but in any event

   this is not sexual harassment. Defendant Stone had no basis to make these false,

   malicious, and defamatory claims.

           As pled in the Complaint, Mr. Klayman “left Judicial Watch voluntarily on his

   own accord in order to run for U.S. Senate in Florida in 2003-2004.” Comp. ¶ 41. This

   is a fact. Defendant Stone’s false revisionist history is a malicious and false statement of

   fact.

           Furthermore, as the final “nail in the coffin” to the Infowars Defendants’

   assertions, Thomas Fitton (“Fitton”), under oath, at a deposition in another matter

   testified that “[y]ou [Mr. Klayman] weren’t ousted as a result of a sexual harassment

   complaint.” Exhibit 3. This conclusively shows that Defendant Stone, in concert with

   the Infowars Defendants, published an objectively verifiable false statement. Indeed, at

   the same deposition, Fitton admits to never haven spoke to Stone, which shows that

   Stone simply made this lie up. Exhibit 3. Stone admitted under oath in a deposition that

   he did not speak to Fitton about this either, so its clear that Stone made this up to

   defame Mr. Klayman. Exhibit 3.




                                                14
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 18 of 63




          Tellingly, the Infowars Defendants do not even attempt to defend the numerous

   other false and defamatory statements set forth in Comp. ¶¶ 43-47. They must be treated

   as conceded. For instance, Defendant Stone, in concert with the Infowars Defendants

   made the false statement that Mr. Klayman had “never actually won a courtroom victory

   in his life.” Comp. ¶ 39. To the contrary:

          Klayman has been a practicing attorney for over four decades and has won
          numerous cases on behalf of his clients and also against the government
          for constitutional and other violations. He is the founder of both Judicial
          Watch and Freedom Watch, a former candidate for the U.S. Senate in
          Florida, a former trial attorney and prosecutor of the Antitrust Division of
          the U.S. Department of Justice, where he was a member of the trial team
          that successfully broke up the AT&T monopoly and created competition
          in the telecommunications industry. Among many other legal victories,
          Plaintiff Klayman also won landmark decisions at the chairman and
          general counsel of Freedom Watch enjoining the illegal mass surveillance
          by the National Security Agency. Klayman v. Obama, 1:13-cv-851
          (D.D.C). Comp. ¶ 44.

   Mr. Klayman’s numerous courtroom victories are set forth in his affidavit. Exhibit 2.

   Mr. Klayman’s affidavit sets forth that he was “on the trial team that successfully broke up the

   AT&T monopoly- creating competition in the telecommunications industry.” Exhibit 2 ¶ 13.

   Furthermore:

          Because of my work during the time I ran Judicial Watch, a court ruled that
          President William Clinton committed a crime during the Filegate litigation. I also
          triggered the famous Chinagate scandal in a Freedom of Information Act, 5
          U.S.C. § 552 et seq., which gave rise to Judicial Watch ultimately being awarded
          almost a million dollars. I filed cases which ended Bill and Hillary Clinton's
          attempted illegal purchase at below market rates for their mortgage of their home
          at Chappaqua, New York and ended the illegal payment of legal fees to the
          Clintons by State Farm, which was a form of bribery. I also participated in the
          famous Gore v. Bush litigation in Tallahassee, Florida that settled the 2000
          presidential elections by the U.S Supreme Court. I also brought a case under the
          Foreign Agents Registration Act ("FARA") over the Cheney Energy Task Force
          that made its way to the U.S. Supreme Court. Exhibit 2 ¶ 20.

          On December 16, 2013, Judge Richard J. Leon granted my request for a
          preliminary injunction in my case against the National Security Agency ("NSA")



                                                 15
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 19 of 63




          and the Obama administration, when Judge Leon found for the first time in
          history that the collection of metadata telephony records by the NSA was likely
          unconstitutional.

          Because of that ruling, Congress enacted the USA Freedom Act, which sought to
          end illegal and unconstitutional mass surveillance by government intelligence
          agencies and the Federal Bureau of Investigation ("FBI").

          I obtained a jury verdict in the U.S. District Court for the Southern District of
          Florida against my former public interest group Judicial Watch, which was then
          run by Fitton, for maliciously defaming me in the amount of $181,000, which
          included punitive damages.

          My client Sheriff Joe Arpaio and I were the first to challenge former President
          Obama's unconstitutional executive amnesty for over 5 million illegal aliens and
          were ultimately successful, along with 25 other attorneys general, in front of the
          U.S. Supreme Court. Exhibit 2 ¶¶ 22-25.

   With regard to the remaining false and defamatory statements, the Infowars Defendants

   offer nothing more than a half-hearted assertion of “opinion” and “hyperbole.” However, as

   set forth above, a tortfeasor may not escape liability by simply couching their defamatory

   statements as opinion. Since Defendants make no showing of how these statements are

   supposedly “opinion” or “hyperbole”- nor could they - these unaddressed statements of fact

   should be treated as conceded to be defamatory, as they clearly are factually based. Indeed, as

   just one example, Stone stated that Mr. Klayman had an “I.Q. of 70.” This is an objectively

   verifiable statement of fact.

          D.      Mr. Klayman Has Adequately Pled Unfair Competition Cause of Action

          The Infowars Defendants falsely assert that Mr. Klayman’s claim under the FDUTPA for

   must fail because they did not make and false statements of fact. This is disproven easily above

   in the preceding section.

          FDUTPA prohibits "[u]nfair methods of competition, unconscionable acts or practices,

   and unfair or deceptive acts or practices in the conduct of any trade or commerce." Waste Pro




                                                 16
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 20 of 63




   USA v. Vision Constr. ENT, Inc., 282 So. 3d 911, 917 (Fla. Dist. Ct. App. 2019). A claim for

   damages under the FDUTPA must include: claim ": (1) a deceptive act or unfair practice; (2)

   causation; and (3) actual damages.” Id. Importantly, the FDUTPA is not limited to consumers.

   “This change indicates that the legislature no longer intended FDUTPA to apply to only

   consumers, but to other entities able to prove the remaining elements of the claim as well.”

   Caribbean Cruise Line, Inc. v. Better Bus. Bureau of Palm Beach Cty., Inc., 169 So. 3d 164, 169

   (Fla. Dist. Ct. App. 2015). Thus, as a direct competitor, Mr. Klayman is able to bring a FDUTPA

   claim against the Infowars Defendants.

          The deceptive practice here is clear. The Infowars Defendants are knowingly making

   false statements about Mr. Klayman in order to lower his standing and reputation in the

   conservative media personality market, where Mr. Klayman competes with the Infowars

   Defendants:

          In addition to being an investigative journalist/author and a public interest
          litigator/advocate, respectively, Plaintiff Klayman is a competitor to Defendants
          as conservative media personalities, broadcasters, authors and columnists on
          social media and elsewhere. For instance, Plaintiff Klayman also hosts an online
          radio show and produces videos that are posted on the internet, issues press
          releases, commentary and other publications.” Comp. ¶¶ 48-49.

          Thus, by discrediting and defaming Mr. Klayman, the Infowars Defendants are trying to

   “materially prejudice the viewers and/or listeners as to the quality, nature, and contents of

   Plaintiff’s services, which has caused significant competitive and commercial injury to Plaintiff,

   as well as loss of good will and reputation. Comp. ¶51. Thus, in essence, the motivation behind

   the Infowars Defendants’ misconducts entirely financial, as they seek to destroy Mr. Klayman’s

   reputation in order to eliminate him as a competitor.

          This is set forth further in Mr. Klayman’s second affidavit. Exhibit 4. Mr. Klayman

   swears under oath that he “derive[s] financial benefit from appearing on radio and internet



                                                   17
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 21 of 63




   programs as a conservative political analysist and media personality.” Exhibit 4 ¶ 10.

   Furthermore, Mr. Klayman swears:

          I am a direct competitor of Defendant Roger Stone, as well as the Infowars
          Defendants, as I derive income from appearing on radio and internet programs
          and my writings as a conservative political analysts and media pundit nationwide
          and in this judicial district

          Defendant Stone and the Infowars Defendants are direct competitors with me, as
          they are also conservative political analysts and media pundits who broadcast and
          do business in this judicial district.

          Defendant Stone and the Infowars Defendants sell products, publish books, and
          appear on the radio and internet nationwide and in this judicial district.

          I also sell products, publish books, and appear on the radio and internet
          nationwide in this judicial district.

          Defendant Stone and the Infowars Defendants have harmed me as a competitor by
          publishing false statements about and which bear on my services in order to
          eliminate me as a competitor. All of the Defendants compete with me on the
          airwaves and in written publications.

          Defendant Stone and the Infowars Defendants are therefore liable under the
          FDUTPA. Exhibit 4 at ¶¶ 11-16.

   Accordingly, allof the elements of the FDUTPA are clearly met, and therefore the Infowars

   Defendants’ motion to dismiss in this regard must be denied.

          E.      The Honorable Roy K. Altman’s Order in the U.S. District Court for the
                  Southern District of Florida is Not Binding on this Court

          The Infowars Defendants cite a case previously filed by Mr. Klayman in the U.S. District

   Court for the Southern District of Florida styled Klayman v. Infowars, 20-cv-80614 (S.D. Fl.)(the

   “Florida Complaint”) as evidence that this instant complaint is a “shotgun pleading.”

          The Florida Complaint was dismissed voluntarily by Mr. Klayman, and was therefore

   never adjudicated substantively. Mr. Klayman believed that the Court had overstepped its bounds

   when it issued an Order Requiring More Definite Statement before the Defendants were even




                                                  18
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 22 of 63




   served. Due to this Mr. Klayman thought that the Court may have been biased and maybe knew

   Defendant Stone personally. Mr. Klayman raised this issue and the Court did not respond, which

   ultimately led to Mr. Klayman taking a voluntary dismissal.

   IV.    CONCLUSION

          Based on the foregoing, Mr. Klayman respectfully requests that this Court deny the

   Infowars Defendants motion to dismiss, as it lacks merit. Notably, Defendant David Jones who

   has separate counsel than the other Infowars Defendants did not move for sanctions, as the other

   Infowars Defendants did frivolously, underscoring the gamesmanship of the other Infowars

   Defendants and their out of state lead counsel.

   Dated: November 5, 2020                                       Respectfully Submitted,


                                                                 /s/ Larry Klayman
                                                                 Larry Klayman, Esq.
                                                                 7050 W. Palmetto Park Rd
                                                                 Boca Raton, FL, 33433
                                                                 Telephone: (561)558-5336
                                                                 Email:leklayman@gmail.com

                                                                 Pro Se


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 4th day of November 2020, a true copy of the

   foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                          /s/ Larry Klayman




                                                     19
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 23 of 63




                      EXHIBIT 1
ase 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 24 of 6



                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF TEXAS


            DR. JEROME CORSI, ET AL

                         ​
            Plaintiffs                       ​
                             v.
                                         ​                     Case Number:      1:20-cv-298-LY
            INFOWARS, LLC, et al

                                  ​Defendants.




                                  SWORN DECLARATION OF KELLY MORALES



                   1. I, Kelly Morales, hereby declare under penalty of perjury that the following is true and
           correct and based on my personal knowledge and belief.
                   2. I am over the age of 18 and mentally and legally competent to make this affidavit,
           sworn under oath.
                   3. I am the former wife of Defendant Alex Jones. I was married to Alex Jones for 12
           years and with him for 15 years and we have 3 children together. During our time together, I was
           involved in the activities of Alex, his father David and Infowars and am intimately
           knowledgeable about their activities and business structure.
                   4. Based on my personal knowledge and experience, David Jones runs Infowars with
           Alex Jones and helps him with his activities, including fixing media stories and endorsing and/or
           aiding his slanderous and/or fraudulent behaviors, all for profit.
                   5. Infowars, LLC is a sub-entity of Free Speech Systems, LLC (“FSS”), and David Jones
           is an employee of FSS, or he has been.
                   6. David Jones is additionally a managing member of multiple entities that are closely
           held businesses, constituting financial holding companies or financial distribution centered
           around Infowars/Alex Jones’ supplement line, which are quintessential to funding and running
           Infowars.
                   7. Alex Jones could not function without David Jones, and has conspired with him on the
           past to commit this breach of fiduciary duty and fraud on my business/estate with Alex Jones.
           While David Jones did this, he slandered and/or defamed me to experts and assisted Alex Jones
           and his attorneys to do the same, so as to steal/hide my estate and his grandchildren’s inheritance.
                   8. Alex Jones is quasi-illiterate, and cannot use technology or apps such as email with
           any fluency, and he cannot function without assistance from those around him, including David
           Jones.
                   I hereby swear under oath and penalty of perjury that the foregoing facts are true and
           correct to the best of my knowledge and belief.
                   Executed on September 30, 2020
ase 0:20-cv-61912-DPG Document 31 Entered​________________________________
                                            on FLSD Docket 11/04/2020 Page 25 of 6

                                               ​Kelly Morales
            2
Case 0:20-cv-61912-DPG
 20-10118-hcm            Document
                Doc#8 Filed 02/13/2031Entered
                                        Entered on FLSD
                                              02/13/20   Docket Main
                                                       13:17:45 11/04/2020 PagePg2697ofof63
                                                                     Document
                                            97



                                    UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF TEXAS
                                             AUSTIN DIVISION

     In re:                                                    §
                                                               §
      Alexander E. .Jones,                                     §   CASE NO. 20-10118-hem
                                                               §
              Alleged Debtor.                                  §   Chapter 11
                                                               §
                    Affidavit of David Jones in Support of Alleged Debtor’s Motion to Dismiss

     STATE OF TEXAS                      §
                                          §
     COUNTY OF TRAVIS                    §


                    BEFORE ME, the undersigned authority, on this day personally appeared David Jones,
       who after being sworn did state upon his oath, as follows:


               1.        “My name is David Jones. .1 am over 18 years of age and otherwise competent and
     capable of making this Affidavit. I have personal knowledge oflhe facts set forth herein and they
     are true and correct.


              2.         “I have been involved with Alex Jones' personal and business finances for many
     years and have personal knowledge of the matters set forth herein, and they are true and correct.


              3.         "I have personally reviewed the Real Estate Lien Note from Alexander Jones to
     Kel ly R. Jones dated March 19, 2015 (the "Note''), which is attached to the Involuntary Bankruptcy
     Petition filed in the above referenced case and have reviewed the record of payments made by
     Alexander Jones to Kelly R, Jones under the Note. I have personally calculated the remaining
     balance of the Note. The balance oflhe Note is $596.267.16 as of the date hereof.


              ''Further Affiant sayeth not."’


                   SIGNED on this J ^         y of February. 2020. / \




                Sworn to and subscribed before me. the undersigned authority, on                    day of
      February. 2020.
                                                                     /C
                                PATRICK RILEY
                                                             _____ {/
                       $c Notary Public, State of Texas      Notary Public for the State of Texas
                                 Comra- Empires 09-24-2022                            gyp
      -583/-5475-5/P               Notary ID 131734177
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 27 of 63




                      EXHIBIT 2
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 28 of 63



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTIRCT OF FLORIDA


                                                  §
   LARRY KLAYMAN,                                 §      CIVIL ACTION NO. 0-20-cv-61912
                                                  §
                                                  §
                   Plaintiff,
                                                  §
         vs.                                      §
                                                  §
  INFOWARS, LLC, FREE SPEECH                      §
  SYSTEMS, LLC, ALEX E. JONES,                    §
  DAVID JONES, OWEN SHROYER, and                  §
  ROGER STONE                                     §
                                                  §
                 Defendants.


                          SWORN AFFIDAVIT OF LARRY KLAYMAN

         I, Larry Klayman, being over eighteen years of age and duly competent to testify, hereby

  swear and affirm as follows:

                          A BRIEF HISTORY OF MY BACKGROUND

         1.      I have personal knowledge of the following facts and if called upon as a witness,

  could testify competently thereto.

         2.      In 1973, I graduated from Duke University where I majored in political science and

  French literature. I excelled academically and graduated with honors.

         3.      I then matriculated at Emory Law School where I excelled academically and

  graduated in 1977. While in law school, I worked as an intern at the U.S. International Trade

  Commission, the Georgia Attorney General and the U.S. Attorney for the Northern District of

  Georgia.

         4.      I passed The Florida Bar the first time I took the exam.

         5.      I passed all bar exams on my first attempt, including the District of Columbia Bar.



                                                   1
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 29 of 63



         6.      I began my legal career in this circuit in Miami, Florida as an associate for

  Blackwell, Walker, Gray, Roberts, Flick & Hoehl ( Blackwell ), which was then the largest and

  most prestigious law firm in Florida. I was admitted into The Florida Bar having been sworn in on

  December 7, 1977. I have practiced law in this circuit continuously and extensively throughout my

  forty-two-year career and have active cases pending in this circuit and elsewhere in Florida,

                                   I                              U.S. D               J          ( DOJ )

  Antitrust Division, from 1980 to 1982, where I was assigned litigation in this circuit.

         7.      I                              J           W     , I . ( J        W        )     1994,



  abuse. I was the Chairman, General Counsel, and Corporate Treasurer of Judicial Watch until I

  voluntarily departed in 2003 to run as a candidate for the U.S. Senate in Florida in the Republican

  primary election.

         8.      In 1998, during the time I ran Judicial Watch, I          T       J. F     ( F      )

  my contract assistant. I later appointed him president of the organization I founded.

         9.      In September of 2003, I voluntarily departed from Judicial Watch to run for the

  U.S. Senate in Florida. At the time I left Judicial Watch, I learned that Fitton had never graduated

  from college, which he had told me he had when I initially hired him.

         10.     C            D           R         S       ( D            S   )

  publications, I have enjoyed many successes in my career as a lawyer, many of which have been

  brought to the attention of the public by complimentary newspapers, magazines, editorials and

  journals.

         11.     For example, I practiced law at Blackwell with my supervising partners Paul Larkin

  and Layton Mank and participating in winning product liability cases as defense counsel for

  Blackwell including cases involving Raleigh bicycles, pharmaceutical drugs manufactured by


                                                        2
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 30 of 63



  Burroughs-Wellcome, and allegedly misdiagnosed cancer victims, and other personal injury and

  medical malpractice cases. Additionally, I handled lawsuits in admiralty.

           12.     I left Blackwell to join the DOJ as a trial lawyer, prosecutor and defense lawyer in

  late 1979. During my time at the DOJ, I had many victories in the courtroom as well as favorable

  settlements for the government, i.e., such as for the Consumer Affairs Section of the Antitrust

  Division over misbranded, adulterated food and drug products including fruit drinks and

  prophylactics for the Food & Drug Administration ( FDA ) and successful seizures and criminal

  prosecutions of dangerous products on behalf of the Consumer Product Safety Commission

  ( CPSC ) such as slant-sided refuse bins,                            sleepwear, and intraocular lens

  implants for cataract patients.

           13.     Importantly, I was also on the trial team that successfully broke up the AT&T

  monopoly       creating competition in the telecommunications industry. I left the DOJ in late 1981.

           14.     Then, working as an international trade lawyer for Busby, Rehm & Leonard and

  after a few years having founded my own firm The Law Offices of Larry E. Klayman, later named

  Klayman & Associates, P.C., I won countervailing duty and antidumping duty cases concerning

  steel from South Africa, garden furniture from Italy, musical instrument pads from Italy, coffee

  filters from Brazil, key limes from Peru, fireworks from China and a host of other product imports.

  I represented both importers and exporters. (While at Busby, Rehm & Leonard, I also took some

  months on hiatus and worked in the Competition Directorate (DG-4) of the Commission of the

  Europe     C              S       ( E.C. ).

           15.     Later, with my law firm, I won Section 337 unfair trade practice cases at the U.S.

  I              T      C            ( USITC ) concerning tennis rackets from Belgium, power tools

  from Taiwan, luggage from Taiwan, mass spectrometers from France, jam from Belgium, and

  machine tools from Brazil. I won a landmark case concerning recloseable plastic bags, which


                                                     3
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 31 of 63



  broke the patents of Minigrip and Dow Corning, M                   licensee. That case victory opened up

  competition for zip lock bags, a multi-trillion dollar industry.

         16.     There was also an USITC patent case, pursuant to Section 337, which I litigated

  and won involving motorcycle helmets and another antidumping and countervailing duty cases

  before the Commerce Department and USITC concerning fire protection products and scuba

  diving neoprene body suits.

         17.     I also won a Section 302 case involving paper from Brazil.

         18.     All of the Section 337 cases were judge-tried and I won every one of them.

         19.     I won a jury trial against Makita over power tools, another jury trial against a

  domestic manufacture of removable swimming pools for my client Remove Pool Fence Co., and

  yet another jury trial for my client, Maccaferri, on a contract dispute. These are only some of the

  jury trials I won during my early career.

         20.     Because of my work during the time I ran Judicial Watch, a court ruled that

  President William Clinton committed a crime during the Filegate litigation. I also triggered the

  famous Chinagate scandal in a Freedom of Information Act, 5 U.S.C. § 552 et seq., which gave

  rise to Judicial Watch ultimately being awarded almost a million dollars. I filed cases which ended

  Bill and Hillary C

  their home at Chappaqua, New York and ended the illegal payment of legal fees to the Clintons by

  State Farm, which was a form of bribery. I also participated in the famous Gore v. Bush litigation

  in Tallahassee, Florida that settled the 2000 presidential elections by the U.S Supreme Court. I

                                 F        A       R            A ( FARA )                 C       E

  Task Force that made its way to the U.S. Supreme Court.

         21.     I brought a case for Jose Basulto of Brothers to the Rescue in a Florida court, which

  resulted in a $1.8 million judgment against the Republic of Cuba for shooting down Brothers to


                                                      4
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 32 of 63



  the Rescue planes, and I represented the Miami family of Elian Gonzales and other victims of

  Fidel Castro, such as journalists who were jailed by Castro for their political beliefs. In this regard,

  I not only filed criminal complaints for these victims against Fidel Castro in Belgium courts, but

  also lobbied and testified in both Italian and French in Italy and France, as I am fluent in both

  languages, before various European parliaments to increase economic sanctions on Cuba for abuse

  of human rights. I also lobbied the European Union in Brussels, Belgium for increased sanctions

  on Cuba.

         22.     On December 16, 2013, Judge Richard J. Leon granted my request for a

                                                   N          S       A        ( NSA )            O

  administration, when Judge Leon found for the first time in history that the collection of metadata

  telephony records by the NSA was likely unconstitutional.

         23.     Because of that ruling, Congress enacted the USA Freedom Act, which sought to

  end illegal and unconstitutional mass surveillance by government intelligence agencies and the

  Federal Bureau of I              ( FBI ).

         24.     I obtained a jury verdict in the U.S. District Court for the Southern District of

  Florida against my former public interest group Judicial Watch, which was then run by Fitton, for

  maliciously defaming me in the amount of $181,000, which included punitive damages.

         25.     My client Sheriff Joe Arpaio and I were the first to challenge former President

  O                                                    over 5 million illegal aliens and were ultimately

  successful, along with 25 other attorneys general, in front of the U.S. Supreme Court.

         26.     I                                         D. J      C      ( D. C        ) from getting

  indicted, first because he told the truth and did not engage in witness tampering and threaten to kill

  a witness such as Randy Credico, as Defendant Stone did, and second because of my legal skill

  and acumen. Dr. Corsi is a material witness in the Russian Collusion investigation by Special


                                                       5
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 33 of 63



  C          R           M           ( M                 )                       a material witness as Person 1 in Defendant

  S       M                               .

         27.         I have had many other successes in addition to the above-listed victories.

         28.         I myself                                                W           : W                H         I C       e to Fight the

  E                                               2009. I    , I wrote about my unfortunate experience with Defendant

  Stone. See Exhibit A. I authored this book myself without a ghostwriter and I came runner-up at

  an International Book Fair. It also still has a review on www.Barnesandnoble.com of 4.5 stars out

  of the maximum 5 stars.

         29.         Upon its publication, J                   C         ,                          R       B           B

                 : T         Time                                                L       K              M

  of Time,       K                   .T                         J            W                          B                               . See

  Exhibit B.

         30.         J           F            ,                     W        N D          .     ,                                     : L

  Klayman is my hero because he has integrity                           enough to prevent him from blind loyalty to party

  or ideolog . . . T                                                                                                        ...T

  other men like Larry early in American history. Their names were Washington, Jefferson,

  Madison and Henry. See Exhibit B.

         31.         Louis Jacobson of the National Journal said this of me:                                    ...

  of secrecy rules, Larry Klayman has become a force in Washington. See Exhibit B.

         32.         B       M            ,          N       PBS,                : ...

  door some public official has marked secret . . . Larry Klayman is himself a conservative, but

                                                                    .

         33.         Frank Rich, famed                                       T       N              T                           : L     ...I

  appreciate your own maverick                       if we can still use that word!            thinking                     .


                                                                        6
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 34 of 63



            34.       These are just a few of the accolades I have received over the years from

  conservatives and liberals alike, who appreciate and admire my work. See my biography attached

  as Exhibit C and incorporated herein by reference; see also E              D, L    K        ,    O

  M    T     P                             genesis of the Tea Party to me.

            35.       I am now the founder, Chairman and General Counsel of Freedom Watch, Inc.,

  which has the mission of investigating and prosecuting government corruption and abuse through

  legal advocacy. I also am in private practice with The Klayman Law Group, P.A. I am unique as a

  public interest advocate. I am a columnist for World Net Daily and have had about 500+ columns

  published over the last 10 years. I have also been a columnist for Newsmax through a blog titled

   K              C         and in addition to my book Whores: How and Why I Came to Fight the

  E                   , I also published two other books: Fatal Neglect and Essays of a Mad Man. I

  also have my own syndicat                            R      A                 S        P

  L     K             .

                          MY EXPERIENCES WITH DEFENDANT ROGER STONE

            36.       I met Defendant Stone at the Old Ebbitt Grill in Washington, D.C. in 1988 while he

  was a partner with Paul Manafort and others and was working as a lobbyist for the firm Black,

  Manafort, Stone, & Kelly.

            37.       Defendant Stone was a political consultant who claimed to help get presidents

  and other politicians elected. The firm made money by then lobbying the very men they put in

  office.

            38.       Defendant Stone backed Republican candidate Jack Kemp for President and he

  recommended that I be put on the executive finance committee, which also included Donald J.

  Trump.




                                                       7
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 35 of 63



         39.     Because Defendant Stone knew of my successes and capabilities as a private

  lawyer, he told me that he had recommended me for U.S. Attorney when George Bush was

  President in 1992.

         40.     In 1996, at a Republican Convention in San Diego, California, Defendant Stone

                                                                  .

         41.     The media at the time went after Defendant Stone because of his alleged

  pa                                                    .

         42.     The media alleged at the time that Defendant Stone solicited sex half-naked, and

  that there was a picture of Defendant Stone in a compromising position to back up the story.

         43.     Defendant Stone contacted me and, because he knew my capabilities and acumen

  as a lawyer, retained me to represent him to get the media to cease what he claimed then was a

  smear campaign.

         44.     I successfully got the media to back off Defendant Stone through my skill as a

  lawyer and Defendant Stone was grateful.

         45.     I maintained in sporadic contact with Defendant Stone until 2003 when I told him

  of my plans to voluntarily leave Judicial Watch and run for the U.S. Senate.

         46.     There were confirmed rumors that Senator Bob Graham would retire from the U.S

  Senate well before he announced his retirement in November 2003. Defendant Stone traveled in

  Republican and political circles and knew that the Senator would be retiring in early to mid 2003.

         47.     Thus, I was in contact with Defendant Stone in early to mid 2003, having been put

  in contact with him by Scott Reed, then Chief of Staff to Jack Kemp, who then was Secretary of

  Housing and Urban Development, and Defendant Stone was made aware by Scott Reed that I

                         U.S. S            B    G             .




                                                    8
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 36 of 63



         48.     As I was a newcomer to politics, it would have been virtually impossible for me to

  beat Bob Graham, the incumbent, given the privileges and name recognition an incumbent

  receives, unless he or she is enmeshed in a major scandal. Senator Bob Graham was never

  enmeshed in such scandal.

         49.     Because he was aware of my prior successes at Judicial Watch and before,

  Defendant Stone wanted to work with me as my U.S. Senate campaign manager. During this time,

  the spring, summer, and fall of 2003, and in preparation for my U.S. Senate run, Defendant Stone

  researched and kept books and records of many of my accomplishments. He had several binders

  (2-3 feet) full of information about me and the victories that I had obtained at Judicial Watch and

  elsewhere. Again, because Defendant Stone knew of my successes and legal political acumen,

  Defendant Stone wanted to be on my team and help me run for the U.S. Senate.

         50.     Defendant Stone thus knew of many cases I had won in courtrooms and other legal

  accomplishments and in fact had kept records of successes in a book of my accomplishments.

         51.     Soon after I hired him and during the height of my U.S. Senate campaign, I

  discovered that Defendant Stone had a conflict of interest and was working with Al Sharpton,

  while simultaneously working with me. He had agreed to represent me exclusively and I

  considered Al Sharpton to be an unsavory character. He also was not competently running my

  campaign with a staff of his friends which he had hired at great expense to me.

         52.     I let Defendant Stone go roughly after about one month of his working with me on

  my U.S. Senate campaign. Shortly after his being let go, Defendant Stone and his sidekick Mike

  Caputo,                                                                    , along with other staff

  Defendant Stone had hired, stole thousands of dollars of campaign cell phones and laptops, which

  I had purchased with my personal funds for the campaign.




                                                   9
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 37 of 63



          53.     I have not spoken to Defendant Stone since I parted ways with him in 2003 given

  this experience.

          54.     Defendant Stone is an individual and citizen of Florida. Special Counsel Robert

  M        ( M         )             S                                   R        C

  seven different felony counts, including lying under oath, witness tampering and obstruction of

  justice by threatening to kill a material witness and his service dog.

          55.     The January 18, 2019 InfoWars video, published in this circuit, contained several

  false, misleading and defamatory statements concerning me. These false and defamatory

  statements include but are not limited to:

          A 1:25, De e da            S       e a ,      He    (K a       a )     e e   ac a         a
          c         c                        e.

          A 1:30, De e da        S        e a , He (K a a ) a                    ed a J d c a Wa c .
          A T      F                     e e . He a    ed beca e                 a e a a a       e
          c    a .

          A    1:37,    De e da  S e a , He (K a a )        c                           ee , e      a
               b       , e a d , e a e      a ac, a d e c d be                          e   e
           a e          A e ca. W      a Je    C      a e , C                             a   e     e
          electric c   a .S      dea a e a    d      e   e                              .

          A 2:01, De e da        S       e   b     ed   a Pa                 a   ece    a ba e.

          A 4:11, De e da S              e a , F             e e     e          e e           ...   a
          La   Ka a      IQ                 e  a 70,            e            ...

  Am. Compl. at ¶¶ 55, 56, 59, 61, 62.

          56.     Defendant Stone acted with actual when he published the false, misleading and

  defamatory statements concerning me because he knew they were false or acted with a reckless

  disregard to their truth, as set forth herein.

          57.     Defendant Stone not only acted with actual malice when he published the false,

  misleading and defamatory statements concerning me, but he also had motives to maliciously



                                                        10
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 38 of 63



  defame me. He published the false and misleading statements knowing that they were false or with

  a reckless disregard for their truth. Defendant Stone had reason to know that his statements were

  false.

           58.   Defendant Stone is aware of many, many victories of mine as he was in charge of

  putting together the book of my accomplishments for fundraising purposes for my U.S. Senate

  campaign, among other reasons.

           59.   Since the time I let Defendant Stone go as my campaign manager in late 2003,

  Defendant Stone has tried to trade off my clients like a scavenger. I have warned my clients not

  to become involved with him as, in my opinion and through my experience, Defendant Stone is

  not an honorable, ethical or honest person. He has been widely and rightly called a self-styled

                  In my opinion, this characterization is accurate based on my experience dealing

  with him. See G          R       S            N    ,

  https://www.netflix.com/title/80114666. He tried to trade off my clients for his own profit and

  purposes.

           60.   When the National Enquirer contacted me in 2018 to get a comment on a story it

  was writing about President Donald Trump and to get my legal opinion on the Mueller

  investigation, I told the reporter not to quote me in the same article as Defendant Stone, or any

  article in which he wrote, as Defendant Stone wrote for the National Enquirer at the time. The

  National Enquirer is located in South Florida and is apparently close with Defendant Stone, a

  South Florida citizen. I did not want to be quoted or associated at all with Defendant Stone

  because I consider him       like others do   to be a self-styled dirty trickster who was likely going to

  be indicted for alleged criminal behavior by Mueller and in fact was indicted by Mueller.

           61.   In 2018, I also told Alex Jones and his show producers on InfoWars that I did not

  want to appear on any show which included Defendant Stone or had ties to Defendant Stone,


                                                      11
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 39 of 63



  either as a guest or as a host, because I strongly felt at the time that Mueller may indict Defendant

  Stone. Defendant Stone was at the time a host on InfoWars.

          62.     I also warned Alex Jones not to release any information          that was potentially

  under seal in the contempt case of Melendrez v. Arpaio, 07-cv-02513 (D. Ariz. 2007)         which he

  may have improperly obtained from Defendant Stone or others concerning Dennis Montgomery,

  another whistleblower client of mine who contracted with the U.S. government so it could use his

  software capabilities for intelligence gathering.

          63.     During the criminal trial of my client Cliven Bundy, again to try to scavenge off

  my clients, Defendant Stone flew to Las Vegas, Nevada where the Bundys lived and boasted that

                             C       B                     .I       C   B      ,C

                , to stay away from Defendant Stone and she did.

          64.     I also warned my then client at the time, Dennis Montgomery, to stay away from

  Defendant Stone.

          65.     Defendant Stone wanted to      and did     intimate and threaten my client Dr. Corsi

  since he is a material witness in the Mueller investigation as Defendant Stone obviously feared

  that he would testify ag               M      .D              S                  D.C

  he knew that I know what type of person he is and must have thought falsely that my

  representation of Dr. Corsi was my revenge for him having harmed me during my U.S. Senate

  campaign.

          66.     In sum, Defendant Stone tried to trade off my clients and I shut this down every

  time in order to protect my clients from Defendant Stone. He also knew that I wanted nothing to

  do with him and I predicted early on in the Russian collusion investigation that Mueller would

  most likely indict Defendant Stone because of        in my experience with him    his rank dishonesty

  and dirty tricks.


                                                      12
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 40 of 63



         67.     This, in addition to other information that will be meted out in discovery, supplies

  the motive to maliciously defame me. That he attacks my acumen and ability as a lawyer and

  defamed me personally with false sexual harassment complaint claims is directly related to my

  having kept him away from my clients.

         68.     This vindictive, malicious retaliation by Defendant Stone had a logical purpose. He

  tried to intimate and threaten Dr. Corsi and me in order for us not to collaborate with Mueller. We

  obviously did not collaborate with Mueller but Defendant Stone is both unstable and unhinged

  (See CDs containing videos of defamatory statements and publications) and apparently paranoid

  and he tried to prevent collaboration at all costs in order to save his own skin. His conduct toward

  us is similar to his conduct toward Material Witness 2 in the Mueller investigation, Randy

  Credico, who he allegedly threatened M                    to kill. He even allegedly threatened to kill

  C                      ,                                   .

                                               DAMAGES

         69.     As an attorney, I rely on my virtue and integrity, as my reputation and good will

  determines the amount of clients that come to me to earn a living for their legal matters in the

  public interest and privately.

         70.     Any damage done to my reputation harms my ability to practice law as a lawyer,

  particularly in this circuit, which is my community. This also harms my work as an author,

  columnist and syndicated radio talk show host, all of which depend on reputation and good will.

         71.     D           S                  s in this instance have caused harm to my reputation,

  good will and well being in this circuit, the United States, and globally, as I am also an

  international lawyer as previously set forth in this affidavit.




                                                     13
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 41 of 63



         72.       There was never any single instance of someone making a sexual harassment

  complaint against me during my almost ten years at Judicial Watch. Defen           S

  to the contrary are false and defamatory and made with actual malice.

         73.       Defendant Stone acted with actual                                     I

  because of a sexual harassment complaint because he knew that was false. Am. Compl. at ¶ 56.

  Defendant Stone knew or had reason to know that this was false, as he was my campaign manager

  when I left Judicial Watch.

         74.       A                             D                               ,

  testimony of Fitton of Judicial Watch, this also proves the falsity of this statement. Indeed, both

  Fitton and Defendant Stone have been forced to testify under oath that they never spoke about my

                   .   Defendant Stone thus fabricated this falsity, according to F            sworn

  testimony.

         75.       The damage done to me and my clients Dr. Corsi, Cliven Bundy, and the Gold Star

  parents of Extortion 17 whose sons died in combat in Afghanistan, because of Defendant Stone is

  continuing. As just one example, a person approached me in an elevator and told me that I was

               J        W     .

         76.       Defendant Stone acted with actual malice when he published all of the defamatory

  statements. He knew the statements were false or had a reckless disregard for their truth. He had

  reason to know his false and misleading statements were false.

         77.       I was damaged financially, as well as to my reputation and good will, and

  emotionally, by the defamatory and other tortious acts of Defendant Stone.

         78.       Each of the Defendants, Alex Jones, David Jones, Owen Shroyer, Free Speech and

  Infowars, is intimately familiar with my background, qualifications and successes as a public

  interest and private attorney. For this reason, I was previously invited to appear on Infowars on


                                                  14
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 42 of 63



  many occasions before Defendants decided   at the direction of Defendant Stone   to defame my

  client, Dr. Corsi and me.

  Affiant Sayeth Not

  SWORN TO UNDER OATH THIS 2ND DAY OF NOVEMBER OF 2020.


                                                          _______________________
                                                          Larry Klayman




                                              15
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 43 of 63




                    EXHIBIT A
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 44 of 63
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 45 of 63




                    EXHIBIT B
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 46 of 63
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 47 of 63




                    EXHIBIT C
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 48 of 63
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 49 of 63
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 50 of 63




                    EXHIBIT D
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 51 of 63
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 52 of 63
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 53 of 63
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 54 of 63




    Transcript of Thomas J. Fitton
                                 Date: June 6, 2019
                               Case: Klayman -v- Fitton




       Planet Depos
       Phone: 888.433.3767
       Email:: transcripts@planetdepos.com
       www.planetdepos.com



           WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 55 of 63

                                                              Transcript of Thomas J. Fitton                                        1 (1 to 4)

                                                               Conducted on June 6, 2019
                                                                       1                                                                         3
 1              IN THE UNITED STATES DISTRICT COURT                          1                   A P P E A R A N C E S
 2             FOR THE SOUTHERN DISTRICT OF FLORIDA                          2
 3                                                                           3    ON BEHALF OF THE PLAINTIFF PRO SE:
 4    LARRY KLAYMAN,                  *                                      4       LARRY KLAYMAN, ESQUIRE
 5              Plaintiff,            *                                      5       Klayman Law Group, P.A.
 6       vs.                          *   Civil Action                       6       Suite 345
 7    THOMAS FITTON,                  *   No. 1:19-cv-20544                  7       2020 Pennsylvania Avenue, Northwest
 8              Defendant.            *                                      8       Washington, D.C.     20006
 9                                                                           9       (310) 595-8088
 10                                                                          10
 11                                                                          11
 12       Videotaped Deposition of THOMAS J. FITTON                          12
 13                       Washington, D.C.                                   13   ON BEHALF OF THE DEFENDANT:
 14                    Thursday, June 6, 2019                                14      RICHARD W. DRISCOLL, ESQUIRE
 15                           3:06 p.m.                                      15      Driscoll & Seltzer
 16                                                                          16      Suite 610
 17                                                                          17      300 North Washington Street
 18                                                                          18      Alexandria, Virginia     22314
 19   Job No.: 247643                                                        19      (703) 822-5001
 20   Pages 1 - 92                                                           20
 21   Reported by:     Vicki L. Forman                                       21
 22                                                                          22
 23                                                                          23
 24                                                                          24
 25                                                                          25



                                                                       2                                                                         4
 1              Videotaped Deposition of THOMAS J. FITTON,                   1    ON BEHALF OF THE DEFENDANT:
 2    held at the offices of:                                                2       KATIE M. MERWIN, ESQUIRE
 3                                                                           3       Cole, Scott & Kissane, P.A.
 4       Planet Depos                                                        4       Suite 120
 5       Suite 950                                                           5       222 Lakeview Avenue
 6       1100 Connecticut Avenue, Northwest                                  6       West Palm Beach, Florida     33401
 7       Washington, D.C.     20036                                          7       (561) 383-9206
 8       (888) 433-3767                                                      8       (Present via Telephone.)
 9                                                                           9
 10                                                                          10
 11                                                                          11
 12             Pursuant to agreement, before Vicki L.                       12   ALSO PRESENT:     Joannis Arsenis, Videographer
 13   Forman, Court Reporter and Notary Public in and                        13
 14   for the District of Columbia.                                          14
 15                                                                          15
 16                                                                          16
 17                                                                          17
 18                                                                          18
 19                                                                          19
 20                                                                          20
 21                                                                          21
 22                                                                          22
 23                                                                          23
 24                                                                          24
 25                                                                          25




                                                             PLANET DEPOS
                                                888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 56 of 63

                                             Transcript of Thomas J. Fitton                                 11 (41 to 44)

                                              Conducted on June 6, 2019
                                                         41                                                           43
 1      MR. KLAYMAN: Certify it.                              1 have been disclosed to me.
 2    Q  So as President of Judicial Watch you                2     Q But you don't know for sure that
 3 would have known for sure that this Complaint had          3 Mr. Peterson didn't have contact with Roger Stone?
 4 been filed, correct?                                       4      MR. DRISCOLL: Objection to form.
 5      MR. DRISCOLL: Objection to form.                      5     A I'm confident there was no such contact.
 6    A Well, the press release indicates it was              6     Q You have told Mr. Peterson in the past,
 7 filed and I recall we sued about the raid, yes.            7 have you not, that I was ousted from Judicial
 8    Q And you gave interviews about suing in the            8 Watch because of a sexual harassment complaint?
 9 raid, correct, in the media?                               9      MR. DRISCOLL: Objection to form.
 10 A I don't remember.                                       10 Mr. Peterson is an in-house counsel and I'm going
 11 Q Turn to the last page, page five.                       11 to direct the witness not to answer. That's an
 12     The Complaint is signed by James F                    12 attorney-client privilege.
 13 Peterson, correct?                                        13     MR. KLAYMAN: Certify it.
 14 A His name is on the last page of the                     14    Q  So you don't know whether or not
 15 Complaint as a signatory.                                 15 Mr. Peterson repeating what you had told him then
 16 Q He is an attorney at Judicial Watch,                    16 republished that to Roger Stone?
 17 correct?                                                  17     MR. DRISCOLL: The communications between
 18 A Yes.                                                    18 an in-house counsel and the President of the
 19 Q Now, Mr. Peterson had contact with Roger                19 corporation relating to legal advice and
 20 Stone over the issue of the raid on his house, did        20 assistance are privileged. He can't answer the
 21 he not?                                                   21 question about the contents of the communication
 22 A Not that I'm aware of.                                  22 or derivative questions that would disclose the
 23     MR. DRISCOLL: Objection to form.                      23 content of the communication.
 24 Q You're saying you don't know one way or                 24     MR. KLAYMAN: That's the crux of the
 25 the other?                                                25 lawsuit. That does not apply in this context.
                                                         42                                                           44
 1     A I don't believe he has. I said I would               1       MR. DRISCOLL: That doesn't waive the
 2 know if he had.                                            2 privilege.
 3     Q How would you know if you couldn't even              3     Q Are you saying that you never told anyone
 4 identify the Complaint?                                    4 at Judicial Watch that I was ousted because of a
 5     A Another abusive harassing question.                  5 sexual harassment complaint?
 6       MR. DRISCOLL: It's a foundation question.            6       MR. DRISCOLL: Anyone other than the
 7 You can go ahead and answer it.                            7 attorneys?
 8       How would you know if he had contacted               8       MR. KLAYMAN: Anyone.
 9 Roger Stone?                                               9       MR. DRISCOLL: No, I can't allow him to
 10      MR. KLAYMAN: Or if Roger Stone contacted             10 answer that question.
 11 him.                                                      11 Q Are you saying that you never told anyone
 12 A Is it privileged?                                       12 that I was -- regardless -- let's take attorneys
 13      MR. DRISCOLL: That's an interesting                  13 out of it.
 14 question. The fact of the communication would not         14      Have you ever -- you have told other
 15 be. The contents of it would be.                          15 people in addition to -- strike that.
 16 A How I would know is my question of whether              16      You have told other people excluding
 17 it's privileged or not.                                   17 attorneys that I was ousted from Judicial Watch
 18      MR. DRISCOLL: No, I'm going to allow you             18 because of a sexual harassment complaint?
 19 to answer that one.                                       19 A You have to ask the question again.
 20 A How I would know about what my attorneys                20      MR. KLAYMAN: Read it back, please.
 21 are doing or Judicial Watch's attorneys are doing?        21 A Please.
 22      MR. DRISCOLL: Yeah, and you're not                   22      MR. KLAYMAN: Let me rephrase it.
 23 disclosing a communication. You're just                   23    Q  I'm taking attorneys out of this question.
 24 describing a process.                                     24 I'm saying you have told others who aren't
 25 A Typically that type of communication would              25 attorneys over the course of the last 16 years
                                                PLANET DEPOS
                                   888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 57 of 63

                                            Transcript of Thomas J. Fitton                                 12 (45 to 48)

                                             Conducted on June 6, 2019
                                                         45                                                           47
 1 since I left Judicial Watch that I was ousted              1 Judicial Watch was motivated by an employee's
 2 because of a sexual harassment complaint?                  2 sexual harassment complaint," do you see that?
 3     A No, because that's not true. You weren't             3     A Yeah.
 4 ousted as a result of a sexual harassment                  4     Q Again, that statement does not say that
 5 complaint.                                                 5 you never spoke with Roger Stone, just that you've
 6     Q After I sued you in this particular case             6 never published that particular issue, correct?
 7 has anyone -- have you or anyone at Judicial Watch         7     A It says what it says.
 8 or your counsel tried to contact Roger Stone?              8     Q And then it states "Any statement by Roger
 9      MR. DRISCOLL: Objection to form. The                  9 Stone regarding Klayman was made without my
 10 question invades the attorney-client privilege and        10 knowledge or information and therefore I did not
 11 the attorney work product. I direct the witness           11 intend and could not intend to harm Klayman or his
 12 not to answer.                                            12 reputation," do you see that?
 13     MR. KLAYMAN: Certify it.                              13 A Yes.
 14     Madam court reporter, have a page in the              14 Q Now, you're not saying in that statement
 15 front where you have all the certified questions          15 that you didn't communicate with Roger Stone.
 16 and where you can find them to make it easy for           16 You're saying that you didn't know that he was
 17 the Magistrate Judge. Thank you.                          17 going to republish anything about me, correct?
 18 Q Now, I turn your attention back to your                 18      MR. DRISCOLL: Objection to form. The
 19 affidavit which is --                                     19 document speaks for itself.
 20 A Exhibit 3.                                              20 A The document speaks for itself.
 21 Q Exhibit 3. Turn your attention to                       21 Q If you don't want to explain it that's
 22 paragraph seven where it says "I have no                  22 fine.
 23 recollection of ever having any communication with        23 A You're mischaracterizing it.
 24 Roger Stone," do you see that?                            24 Q I do agree. It speaks for itself and
 25 A Uh-huh.                                                 25 there's a lot of loopholes in it.
                                                         46                                                           48
 1    Q Now, it doesn't say you didn't have a                 1      MR. DRISCOLL: Why don't you just ask him
 2 communication with Roger Stone. It just says that          2 the question. Did he ever --
 3 you have no recollection of having one, correct?           3      MR. KLAYMAN: I will ask the questions
 4    A That's correct.                                       4 that I want to ask, Mr. --
 5    Q Do you remember during the Clinton years              5      MR. DRISCOLL: All right.
 6  that witnesses would always come in and say we            6     Q I want to turn to paragraph eight.
 7 have no specific recollection and we would contest         7      Do you see the statements in the last
 8 that?                                                      8 sentence of paragraph eight where it says "To
 9       MR. DRISCOLL: Just ask your question,                9 support his claim Judicial Watch submitted
 10 Larry.                                                    10 evidence demonstrating that Klayman was forced to
 11 Q So you can't say categorically that you                 11 resign due to inappropriate conduct" and you list
 12 haven't had communications with Roger Stone?              12 three examples of your alleged inappropriate
 13 You're just saying you don't have a recollection          13 conduct, do you see that?
 14 of ever having it, correct?                               14 A Yeah.
 15 A I think the statement speaks for itself.                15 Q Now, you have in the last 16 years told
 16 Q You could have said I have never                        16 many people, and I'm excluding any attorneys,
 17 communicated with Roger Stone, correct, if that's         17 exactly what is written in this affidavit and
 18 what you were trying to say, that you never had           18 which you swore to under oath?
 19 any contact?                                              19     MR. DRISCOLL: I'm going to object to the
 20 A The statement speaks for itself.                        20 question and direct the witness not to answer that
 21 Q Then you state in the next sentence "I                  21 question to the extent it's related to the other
 22 have never published, uttered or implied to Roger         22 lawsuit that is currently pending in the U.S.
 23 Stone that Klayman was the subject of a sexual            23 District Court for the District of Columbia, Case
 24 harassment complaint during his employment by             24 Number 06-cv-670.
 25 Judicial Watch or that his resignation from               25     MR. KLAYMAN: That's not a basis to tell
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
   Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 58 of 63
                                                                               Roger Stone taken on 2/12/2020


   1                  IN THE CIRCUIT COURT OF THE SEVENTEENTH CIRCUIT
                   IN AND FOR BROWARD COUNTY AND THE FIFTEENTH JUDICIAL
   2                  CIRCUIT FOR PALM BEACH COUNTY, FLORIDA, FLORIDA
   3

   4      LARRY KLAYMAN,
                                                                   CASE NO. 19-011394
   5                                Plaintiff,
   6           -vs-
   7      ROGER STONE,
   8                      Defendant.
               ____________________________________/
   9
               JEROME CORSI, et al
 10
                                        Plaintiff
 11

 12            vs.                                              CASE NO. 50-2019-CA-013711
 13
               ROGER STONE, et al
 14
                          Defendant
 15            ____________________________________/
 16
                                    VIDEOTAPED DEPOSITION OF ROGER STONE
 17
                                                   VOLUME I OF II
 18
                                          Wednesday, February 12, 2020
 19                                          9:42 a.m. - 4:28 p.m.
 20
                                  110 Southeast 6th Street, Suite 1700
 21                                  Fort Lauderdale, Florida 33301
 22
               Stenographically Reported By:
 23            PATRICIA BAILEY-ENTIN, FPR
               Notary Public, State of Florida
 24            BAILEY & ASSOCIATES REPORTING, INC.
               Fort Lauderdale Office
 25            Phone - 954-358-9090


Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                         Page: 1
   Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 59 of 63
                                                                                 Roger Stone taken on 2/12/2020


   1                            But let's start with my sworn affidavit on top,
   2           and I'll ask that that be marked.                        It -- it entails --
   3                            MR. KLAYMAN:               And you can just mark it right in
   4                   the book --
   5                            THE REPORTER:                   Sure.
   6                            MR. KLAYMAN:               -- to make it easy.
   7                            That's Exhibit 2 to the Stone deposition and it
   8                   entails 59 pages.
   9                            (Plaintiffs' No. 2, Affidavit of Larry Klayman,
 10            was marked for Identification.)
 11            BY MR. KLAYMAN:
 12                    Q.       You are aware, Mr. Stone, that I'm the founder
 13            of Judicial Watch?
 14                    A.       I am.
 15                    Q.       You've spoken to Tom Fitton, haven't you?
 16                    A.       One time in my entire life.                I saw him
 17            backstage at a conference in -- at Dural, maybe a couple
 18            months ago, and we -- we shook hands in passing.                                Beyond
 19            that, I've never spoken to the man.
 20                    Q.       You've spoken to others at Judicial Watch,
 21            though, haven't you?
 22                    A.       No, actually, I haven't.                Not that I recall.
 23                    Q.       You -- you may have, but you just don't recall?
 24                    A.       I don't recall ever speaking to anyone at -- at
 25            Judicial Watch.                 I couldn't name anybody else at


Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                         Page: 39
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 60 of 63
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 61 of 63



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  LARRY KLAYMAN

                         Plaintiff

                 v.
                                                       Case Number:    0:20-cv-61912
  INFOWARS, LLC, et al

                        Defendants.


                          SWORN AFFIDAVIT OF LARRY KLAYMAN

         I, Larry Klayman, being over eighteen years of age and duly competent to testify, hereby

  swear and affirm as follows:

                          A BRIEF HISTORY OF MY BACKGROUND

         1.      I have personal knowledge of the following facts and if called upon as a witness,

  could testify competently thereto.

         2.      In 1973, I graduated from Duke University where I majored in political science and

  French literature. I excelled academically and graduated with honors.

         3.      I then matriculated at Emory Law School where I excelled academically and

  graduated in 1977. While in law school, I worked as an intern at the U.S. International Trade

  Commission, the Georgia Attorney General and the U.S. Attorney for the Northern District of

  Georgia.

         4.      I passed The Florida Bar the first time I took the exam.

         5.      I passed all bar exams on my first attempt, including the District of Columbia Bar.

         6.      I began my legal career in this circuit in Miami, Florida as an associate for

  Blackwell, Walker, Gray, Roberts, Flick & Hoehl (“Blackwell”), which was then the largest and

  most prestigious law firm in Florida. I was admitted into The Florida Bar having been sworn in on


                                                   1
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 62 of 63



  December 7, 1977. I have practiced law in this circuit continuously and extensively throughout my

  forty-two-year career and have active cases pending in this circuit and elsewhere in Florida,

  including during the period that I was a trial attorney for the U.S. Department of Justice’s (“DOJ”)

  Antitrust Division, from 1980 to 1982, where I was assigned litigation in this circuit.

         7.      I conceived of and founded Judicial Watch, Inc. (“Judicial Watch”) in 1994, a

  public interest group that’s mission was to investigate and prosecute government corruption and

  abuse. I was the Chairman, General Counsel, and Corporate Treasurer of Judicial Watch until I

  voluntarily departed in 2003 to run as a candidate for the U.S. Senate in Florida in the Republican

  primary election.

         8.      In September of 2003, I voluntarily departed from Judicial Watch to run for the

  U.S. Senate in Florida. Tom Fitton later took control of Judicial Watch and was there at the time I

  left Judicial Watch and knows that I was not ousted as a result of a sexual harassment complaint.

         9.      I am now the founder, Chairman and General Counsel of Freedom Watch, Inc.,

  which has the mission of investigating and prosecuting government corruption and abuse through

  legal advocacy. I also am in private practice with The Klayman Law Group, P.A. I am unique as a

  public interest advocate. I am a columnist for World Net Daily and have had about 500+ columns

  published over the last 10 years. I have also been a columnist for Newsmax through a blog titled

  “Klayman’ Court” and in addition to my book “Whores: How and Why I Came to Fight the

  Establishment”, I also published two other books: “Fatal Neglect” and “Essays of a Mad Man.” I

  also have my own syndicated radio show and daily podcasts with Radio America called “Special

  Prosecutor with Larry Klayman.”

         10.     I derive financial benefit from appearing on radio and internet programs as a

  conservative political analysist and media personality.




                                                    2
Case 0:20-cv-61912-DPG Document 31 Entered on FLSD Docket 11/04/2020 Page 63 of 63



          11.      I am a direct competitor of Defendant Roger Stone, as well as the Infowars

  Defendants, as I derive income from appearing on radio and internet programs and my writings as

  a conservative political analysts and media pundit nationwide and in this judicial district.

          12.      Defendant Stone and the Infowars Defendants are direct competitors with me, as

  they are also conservative political analysts and media pundits who broadcast and do business in

  this judicial district.

          13.      Defendant Stone and the Infowars Defendants sell products, publish books, and

  appear on the radio and internet nationwide and in this judicial district.

          14.      I also sell products, publish books, and appear on the radio and internet nationwide

  in this judicial district.

          15.      Defendant Stone and the Infowars Defendants have harmed me as a competitor by

  publishing false statements about and which bear on my services in order to eliminate me as a

  competitor. All of the Defendants compete with me on the airwaves and in written publications.

          16.      Defendant Stone and the Infowars Defendants are therefore liable under the

  FDUTPA.

  Affiant Sayeth Not

          SWORN TO UNDER PENALTY OF PERJURY THIS 2nd DAY OF NOVEMBER 2020


                                                                _______________________
                                                                Larry Klayman




                                                     3
